Citation Nr: 9917752	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-40 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an injury 
of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1986 to May 
1992.  He served in Operation Desert Shield/Desert Storm from 
September 24, 1990, to March 18, 1991.  He also had a period 
of active duty for training from January 9, 1986, to April 
17, 1986.

The instant appeal arose from an August 1993 rating decision 
which denied a claim for service connection for residuals of 
an injury of the thoracic spine with levoscoliosis and sway 
back of the lumbar spine.  This case was remanded by the 
Board in March 1997 and again in August 1997 for further 
development.  


FINDINGS OF FACT

The medical evidence of record does not show a current 
diagnosis of a thoracic spine disorder.


CONCLUSION OF LAW

The appellant's claim for service connection for residuals of 
an injury of the thoracic spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 1110, 1131, compensation will be provided 
if it is shown that the veteran suffers from a disease or 
injury incurred in or aggravated by service.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Moreover, 
service medical records must show the claimed disability and 
there must be medical evidence that links a current 
disability with events in service or with a service-connected 
disability.  Montgomery v. Brown, 4 Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the veteran's claim for entitlement to service 
connection for residuals of an injury of the thoracic spine.

The appellant contends, in substance, that he injured his 
back during combat in Saudi Arabia during Operation Desert 
Storm/Desert Shield when the Bradley fighting vehicle in 
which he was riding went into a ditch, throwing his back into 
a gun mount and injuring it.

The Board notes that the service medical records are silent 
as to any complaints, treatment, or diagnosis of a back 
disorder.  However, the veteran's representative has argued 
that 38 U.S.C.A. § 1154(b) (West 1991) is for application in 
this case.  Under § 1154(b), the Board is required to accept 
as sufficient proof of service connection, in the case of a 
veteran who engaged in combat with the enemy, the veteran's 
lay evidence of service incurrence, as long as such evidence 
is consistent with the circumstances of service and is not 
rebutted by clear and convincing evidence to the contrary.

In this case, in addition to the veteran's own statements 
regarding his back injury, the veteran's step-father stated 
in a March 1994 written statement that the veteran had 
reported to him while the veteran was in Saudi Arabia that he 
had injured his back.  His step-father also reported seeing a 
visible knot on the veteran's back after he returned from 
Saudi Arabia.  The Board notes that the veteran is service-
connected for post-traumatic stress disorder (PTSD); 
therefore, the Board concedes that the veteran engaged in 
combat with the enemy.  The veteran's lay evidence, as 
reported by himself and his step-father, of a back injury 
incurred in a Bradley fighting vehicle may be consistent with 
the circumstances of service in Operation Desert Storm/Desert 
Shield.  Moreover, the Board does not find that these lay 
statements are rebutted by clear and convincing evidence to 
the contrary.  Thus, the liberalizing evidentiary standards 
set forth under 38 U.S.C.A. § 1154(b) provides the factual 
basis upon which a determination can be made that the veteran 
experienced an injury of the thoracic spine in service.

However, 38 U.S.C.A. § 1154(b) "does not establish service 
connection for a combat veteran. . . .  The veteran must then 
generally establish that his claim is well grounded by 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events."  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  Although the 
Board concedes that the veteran injured his thoracic spine in 
service as a result of his combat experiences, the most 
current medical evidence does not show one of the other two 
requirements for well-groundedness under Caluza, that is, a 
current disability resulting from the claimed injury to the 
thoracic spine in service.

An April 1993 VA examination which diagnosed residual injury 
of the thoracic spine with levoscoliosis.  The veteran 
complained of tenderness to touch occasionally with swelling 
below the neck area.  Musculoskeletal examination revealed 
levoscoliosis of the thoracic spine with marked tenderness in 
the mid-thoracic spine area.  X-rays of the dorsal spine were 
unremarkable, straight leg raising was "done fairly well", 
and range of motion of the spine was good.

During his March 1994 personal hearing, the veteran reported 
that his back was treated in service at the time of the 
injury by a medic who gave him Motrin and ordered him back to 
his vehicle.  He reported that after the injury he had a 
large knot on his back and pain when he lifted or put his 
arms back.  He reported that his back continued to bother him 
when he was on leave after the incident and that while he was 
on leave, his cousin, a nurse, treated his back with hot, wet 
towels.  The veteran also indicated that he had once seen a 
private chiropractor when he went to Florida to visit his 
parents.  The veteran testified that he had not been 
successful in his attempts to get a statement from the 
chiropractor as the chiropractor had moved to an unknown 
location.

The Board has reviewed VA treatment records from April and 
November 1993 which concern psychological treatment.  
Following two Board remands, the veteran appeared for a VA 
examination to evaluate his thoracic spine in November 1997.  
The veteran reported that since his accident in service he 
had experienced constant, dull pain in his back.  He reported 
flare-ups three to four times a week for which he took 
Ibuprofen.  The veteran reported that his pain was aggravated 
by certain types of seats.  He stated that he was a paramedic 
and that his back did not bother him when he drove an 
ambulance all day.  However, he reported that when he drove 
his Chevy Blazer, even for shorter rides, his back pain 
increased.

The examiner stated that the reported flare-ups did not 
result in additional limitation of motion or functional 
impairment.  Range of motion of the thoracic spine revealed 
normal function.  There was no deformity of the spine.  
Slight tenderness to palpation was noted from T6 to T8.  
There was no significant painful motion, no spasm, and no 
unusual weakness.  There was no postural abnormality and no 
neurological abnormality.  An October 1997 X-ray of the 
dorsal spine revealed normal results.  Magnetic resonance 
imaging (MRI) was also done at that time, and those results 
were also within normal limits.  The diagnosis was chronic 
pain, mid-thoracic spine with normal X-ray and MRI.  The 
examiner concluded that "[t]here is no evidence of 
disability or spine disorder" and that there were "[n]o 
objective findings."

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that he currently has a 
thoracic spine disability, that claim must be deemed not well 
grounded and therefore denied.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992) (absent "proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 
Vet.App. 141, 144 (1992).  While the Board acknowledges the 
veteran's complaints of pain and the results of the April 
1993 VA examination, the most recent medical evidence of 
record, the 1997 VA examination, clearly found "no evidence 
of disability or spine disorder."

The Board is cognizant of the veteran's contentions.  
However, as he is not a medical expert, he is not competent 
to express an authoritative medical opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As the appellant has not 
presented medical or competent evidence which would justify a 
belief by a fair and impartial individual that it is 
plausible that he currently has a thoracic spine disorder, 
this claim must be deemed not well grounded and therefore 
denied.

There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where a 
claimant refers to a specific source of evidence that could 
make his claim plausible, VA has a duty to inform him of the 
necessity to submit that evidence to complete his application 
for benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has no outstanding duty to inform the veteran of the 
necessity to submit certain evidence to complete his 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might establish a well-
grounded claim for service connection for a thoracic spine 
disorder.



ORDER

A claim for entitlement to service connection for residuals 
of an injury of the thoracic spine is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

